     Case 19-30179    Doc 14     Filed 03/26/19 Entered 03/26/19 12:19:31           Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re:

Scott A. Hammon                                       Chapter 7
Heather Hammon                                        Case Number 19-30179
                                                      Honorable Elizabeth D. Katz
      Debtors
____________________________________/

     MOTION OF SPECIALIZED LOAN SERVICING, LLC FOR RELIEF FROM THE
                AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

         Specialized Loan Servicing, LLC, a secured lien holder in the above captioned Chapter 7

proceeding, moves this court for an order, pursuant to 11 U.S.C. §362(d) and Rule 4001 of the

Rules of Bankruptcy Procedure for relief from the automatic stay of 11 U.S.C. §362(a) so that it

may foreclose a mortgage which it holds on real property known and numbered as 10 Wheatland

Avenue, Chicopee, MA 01020 and commence a summary process action against occupants of

the Property. In support of its motion, Specialized Loan Servicing, LLC states the following:

1.       On May 4, 2006, Scott Hammon, executed a note to Countrywide Home Loans, Inc. in

the original principal amount of $158,700.00 (the “Note”). The Note was subsequently endorsed

in blank and transferred over to Movant (assignee).

2.       The Note is secured by a mortgage from Scott Hammon to Mortgage Electronic

Registration Systems, Inc., dated May 4, 2006 and recorded with the Hampden County Registry

of Deeds at Book 15884, Page 544, subsequently assigned to BAC Home Loans Servicing, L.P.

by assignment dated June 14, 2010 and recorded in said Hampden County Registry of Deeds at

Book 18336, Page 386, subsequently assigned to Specialized Loan Servicing, LLC by

assignment dated June 19, 2017 and recorded in said Hampden County Registry of Deeds at

Book 21729, Page 485. The Mortgage is a first mortgage on real property owned by the Debtors

known and numbered as 10 Wheatland Avenue, Chicopee, MA 01020 (the “Property”).
     Case 19-30179     Doc 14      Filed 03/26/19 Entered 03/26/19 12:19:31          Desc Main
                                     Document     Page 2 of 3


3.       Specialized Loan Servicing, LLC is the current holder of the Mortgage.

4.       Specialized Loan Servicing, LLC is the current holder of the Note.

5.       Specialized Loan Servicing, LLC services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the

Debtors obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant's successor or assignee.

Movant, directly or through an agent, has possession of the Note. The Note is either made

payable to Movant or has been duly endorsed. Movant is the original mortgagee or beneficiary or

the assignee of the Mortgage/Deed of Trust.

6.       On March 6, 2019, the Debtors filed a petition for relief under Chapter 7 of the United

States Bankruptcy Code.

7.       The Note and the Mortgage are in contractual default for the May 1, 2018, payment and

all subsequent payments in the net total amount of $11,253.38, plus reasonable attorney’s fees

and costs and other charges incurred.

8.       There is no other collateral securing the obligation.

9.       According to Debtors’ Schedule A , the fair market value of the Property is $169,000.00.

Specialized Loan Servicing, LLC estimates that the liquidation value of the Property is no

greater than $158,860.00, which is the market value minus 6% for the cost of sale.

10.      According to Schedule C, the Debtors are claiming an exemption in the Property in the

amount of $11,825.00 pursuant to 11 USC § 522(d)(1).

11.      A Declaration of Homestead by Scott Hammon, dated September 28, 2004 was recorded

with the Hampden County Registry of Deeds at Book 14520, Page 396.

12.      As of March 19, 2019, the total outstanding balance owed on the Note was $187,121.48.

13.      The estimated amount of encumbrances on the Property is $187,121.48.
  Case 19-30179        Doc 14    Filed 03/26/19 Entered 03/26/19 12:19:31            Desc Main
                                   Document     Page 3 of 3


14.    Specialized Loan Servicing, LLC is not aware of any other liens on the Property and

Debtors’ Schedule D does not list any other liens.

15.    Specialized Loan Servicing, LLC is entitled to relief from the automatic stay for cause

pursuant to 11 U.S.C. §362(d)(1) because the Debtors have not made payments pursuant to the

Note and Mortgage.

16.    Specialized Loan Servicing, LLC is entitled to relief from the automatic stay for cause

pursuant to 11 U.S.C. §362(d)(2) because the Debtors have no equity in the Property and the

Property is not necessary for an effective reorganization.

       WHEREFORE, Specialized Loan Servicing, LLC moves that the court enter an order granting

Specialized Loan Servicing, LLC relief from the automatic stay pursuant to 11 U.S.C. §362(d) so that

it, and its successors and assigns, may exercise its rights pursuant to the Note and Mortgage in

accordance with applicable state and federal law, and may commence a summary process action

against occupants of the Property. Specialized Loan Servicing, LLC moves that entry of the Order

shall be effective immediately upon entry, notwithstanding the provisions of FRBP 4001(a)(3).

                                                     Specialized Loan Servicing, LLC
                                                     By its attorneys,

Date: March 26, 2019
                                                     Respectfully Submitted,

                                                     __/s/ Craig B. Rule____________
                                                     Craig B. Rule, Esq. 569123
                                                     Orlans PC
                                                     Attorneys for Specialized Loan Servicing,
                                                     LLC
                                                     PO Box 5041
                                                     Troy, MI 48007
                                                     (248) 502-1400
                                                     Email: bankruptcyNE@orlans.com
                                                     File Number: 19-003254
